                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 1 of 11




 1                                                                              Honorable Richard A. Jones

 2

 3

 4

 5

 6
                                              UNITED STATES DISTRICT COURT
 7
                                             WESTERN DISTRICT OF WASHINGTON
 8                                                     AT SEATTLE

 9   RUIZ FAJARDO INGENIEROS                                  NO. 2:16-CV-01902-RAJ
     ASOCIADOS S.A.S., a foreign corporation,
10                                                            DECLARATION OF JAMES D. NELSON
11                                        Plaintiff,          IN SUPPORT OF RUIZ FAJARDO’S
                                                              MOTION FOR ATTORNEYS’ FEES AND
12              vs.                                           COSTS

13   FLOW INTERNATIONAL
     CORPORATION, a Delaware corporation,
14

15                                        Defendant.
                I, James D. Nelson, hereby certify under penalty of perjury, that the following is true
16
     and correct and within my personal knowledge:
17
                1.          I am over the age of 18, have personal knowledge of all facts contained in this
18
     declaration, and am competent to testify as a witness to those facts.
19
                2.          I am an attorney with Betts, Patterson & Mines, P.S., the attorneys of record for
20
     Plaintiff in this matter.
21
                3.          On February 7, 2019, this Court filed entered judgment in favor of Ruiz Fajardo
22
     Ingenieros Asociados S.A.S. (“Ruiz Fajardo”), against Flow International Corporation
23
     (“Flow”), in the amount of $437,830.00. Attached hereto as Exhibit 1 are true and correct
24
     copies of the jury’s verdict and the judgment.
25

                                                                               Betts
     DECLARATION OF JAMES D. NELSON                                            Patterson
     IN SUPPORT MOTION FOR                                                     Mines
                                                             -1-               One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                 Suite 1400
                                                                               701 Pike Street
     (2:16-CV-01902-RAJ)                                                       Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 2 of 11




 1
                4.          The contract which formed the basis of this suit contains a contractual fee-
 2
     shifting provision, permitting Flow to recover its attorneys’ fees and costs of litigation.1
 3
     Pursuant to Washington’s reciprocal attorney fee statute, RCW 4.84.330, Ruiz Fajardo is
 4
     entitled to its reasonable attorney fees and costs as the prevailing party. Attached hereto as
 5
     Exhibit 2 is a true and correct copy of the parties’ contract.
 6
                5.          Attached hereto as Exhibit 3 is a true and correct copy of the parties’ pretrial
 7
     order.
 8
                6.          Attached hereto as Exhibit 4 is a true and correct copy of an excerpt from the
 9
     September 28, 2018 deposition of Tulio Ruiz in which Andrew Escobar, counsel for Flow,
10
     confirms that Flow similarly sought to recover attorney fees and costs.
11
                7.          I graduated from the University of Washington School of Law in 1980. I have
12
     been a trial lawyer with the law firm of Betts, Patterson & Mines, P.S. since that time, and I
13
     have been a shareholder in the firm since March 1987. My practice area is commercial
14
     litigation. My hourly rate for this case has been $425 per hour. Attached hereto as Exhibit 5 is
15
     a true and correct copy of my professional resume.
16
                8.          Shaina Johnson graduated from American University Washington College of
17
     Law in 2010. Ms. Johnson has been a trial lawyer with the law firm of Betts, Patterson &
18
     Mines, P.S. since 2013. Ms. Johnson was an associate with the firm when this litigation began
19
     and was made a director in January 2019. Ms. Johnson concentrates her practice in commercial
20
     litigation. Ms. Johnson’s hourly rate for this case has been $275 per hour.
21

22   1
      That provision provides:
23            Upon default by Buyer, Flow may exercise any or all of the following remedies with respect to
              the Equipment: (i) replevin, repossession or seizure, by judicial process or otherwise; (ii)
24            acceleration of remaining payments so that they are immediately due; (iii) damages for any
              unpaid portions of the sales price, loss or for consequential or incidental damages and (iv)
              attorneys’ fees and costs of litigation.
25
     Exhibit 2 at 26.

                                                                                 Betts
     DECLARATION OF JAMES D. NELSON                                              Patterson
     IN SUPPORT MOTION FOR                                                       Mines
                                                            -2-                  One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                   Suite 1400
                                                                                 701 Pike Street
     (2:16-CV-01902-RAJ)                                                         Seattle, Washington 98101-3927
                                                                                 (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 3 of 11




 1
                9.          Jesse Taylor is a 2016 graduate of the University of Michigan Law School. Mr.
 2
     Taylor is an associate attorney with the firm who concentrates his practice in commercial
 3
     litigation. Mr. Taylor’s hourly rate for this case has been $225 per hour.
 4
                10.         Kathryn Boling is a 2007 graduate of Seattle University School of Law. Ms.
 5
     Boling was a director with the firm who assisted with this case during the early parts of the
 6
     litigation. Ms. Boling’s hourly rate for this case was $275 per hour.
 7
                11.         Natalie Moore is a 2012 graduate of Seattle University School of Law. Ms.
 8
     Moore was an associate attorney with the firm during the early parts of this litigation. Ms.
 9
     Moore left the firm in May, 2018. Ms. Moore’s hourly rate for this case was $225 per hour.
10
                12.         Mark Tyson is a 2013 graduate of the University of Washington School of Law.
11
     Mr. Tyson was an associate attorney with the firm for parts of this litigation. Mr. Tyson left the
12
     firm in September, 2018. Mr. Tyson’s hourly rate for this case was $225 per hour.
13
                13.         Christopher Tompkins is of counsel with the firm and assisted with specialized
14
     tasks during this litigation. Mr. Tompkin’s hourly rate for this case has been $425 per hour.
15
     Because Mr. Tompkins was not a regular member of the team that worked on this litigation,
16
     Ruiz Fajardo has opted not to ask this Court to award it the fees incurred for his efforts.
17
                14.         Shane Kangas is an experienced paralegal who assisted attorneys with necessary
18
     tasks throughout this litigation. Ms. Kangas’ services were billed at the rate of $150 per hour.
19
                15.         Jo Yantz is an experienced paralegal who assisted attorneys with necessary tasks
20
     in this litigation as trial approached. Ms. Yantz’s services were billed at the rate of $150 per
21
     hour. Because Ms. Yantz was not a regular member of the team that worked on this litigation,
22
     Ruiz Fajardo has opted not to ask this Court to award it the fees incurred for her efforts.
23
                16.         Betts, Patterson & Mines, P.S. maintains accurate daily time records which
24
     detail the time spent by each lawyer and paralegal in tenths of an hour, and which provide a
25

                                                                               Betts
     DECLARATION OF JAMES D. NELSON                                            Patterson
     IN SUPPORT MOTION FOR                                                     Mines
                                                            -3-                One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                 Suite 1400
                                                                               701 Pike Street
     (2:16-CV-01902-RAJ)                                                       Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 4 of 11




 1
     description of the work performed on a given day. Information contained in these time records
 2
     is set forth in monthly invoices which we send to clients such as Ruiz Fajardo.
 3
                17.         Attached hereto as Exhibit 6 are true and correct copies of the invoices we
 4
     issued to Ruiz Fajardo for fees and costs incurred from May 10, 2016 through February 20,
 5
     2019, redacted for privilege.
 6
                18.         The following is a breakdown of the attorney fees incurred by Ruiz Fajardo,
 7
     minus time spent on theories or motions that were unsuccessful or ultimately not pursued:
 8
     Attorney                              Rate                      Hours                        Total
 9
     James D. Nelson                       $425                      554.25                       $235,556.25
10
     Shaina R. Johnson                     $275                      472.6                        $129,965.00
11
     Jesse L. Taylor                       $2252                     550.85                       $123,941.25
12
     Kathryn N. Boling                     $275                      32.7                         $8,992.50
13
     Natalie A. Moore                      $225                      194.25                       $43,706.25
14
     Mark W. Tyson                         $225                      24.7                         $5,557.50
15
     Paralegal                             Rate                      Hours                        Total
16
     Shane Kangas                          $150                      149.9                        $22,485
17
                19.         I have considered the reasonableness of these fees in light of the factors listed in
18
     Rule of Professional Conduct (“RPC”) 1.5 and determined that these fees were reasonable and
19
     necessary at the time the invoices were sent to Ruiz Fajardo.
20
                20.         Ruiz Fajardo also relied on its Colombian counsel, Miguel Ocampo Mejía, for
21
     many of the necessary litigation tasks in this matter. As explained further below, Ruiz Fajardo
22
     kept litigation expenses lower by coordinating with local counsel for tasks such as deposition
23

24   2
       Mr. Taylor was mistakenly billed at the higher rate of $275 per hour for 6.6 total hours. These costs will be
     remitted to Ruiz Fajardo. Accordingly, the hours reflected in this calculation use only the lower billing rate of
25
     $225 per hour.

                                                                                       Betts
     DECLARATION OF JAMES D. NELSON                                                    Patterson
     IN SUPPORT MOTION FOR                                                             Mines
                                                               -4-                     One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                         Suite 1400
                                                                                       701 Pike Street
     (2:16-CV-01902-RAJ)                                                               Seattle, Washington 98101-3927
                                                                                       (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 5 of 11




 1
     and trial preparation, rather than flying an attorney from Betts, Patterson & Mines, P.S. to
 2
     Colombia for such tasks. Mr. Ocampo’s hourly rate typically ranges between US $220 and US
 3
     $320 per hour. Mr. Ocampo charged Ruiz Fajardo a fixed total of $100,000.00 in connection
 4
     with his services in this matter, representing both attorneys’ fees and costs. Mr. Ocampo’s
 5
     declaration explains his professional services and fees further.
 6
                21.         The hourly rates normally charged by Betts, Patterson & Mines, P.S. are
 7
     comparable to, if not sometimes lower than, the rates charged by attorneys of like skill and
 8
     experience. The attorneys’ fees and costs incurred by Flow likely exceeded those of Betts,
 9
     Patterson & Mines, P.S. To better assist the Court in its reasonableness determination, Ruiz
10
     Fajardo requested that Flow and its counsel, DLA Piper, disclose the hourly rates and total
11
     amounts charged by the attorneys who worked on this matter. Unfortunately, Flow and DLA
12
     Piper have refused to reveal that information. Attached hereto as Exhibit 7 is a true and correct
13
     copy of the letter sent to DLA Piper asking for these records.
14
                22.         Ruiz Fajardo subpoenaed DLA Piper for these records, explaining that the
15
     hourly rate and total amount charged by DLA Piper was the most relevant evidence of the
16
     reasonableness of the attorney fees sought by Ruiz Fajardo. The parties met and conferred
17
     about Ruiz Fajardo’s requests and Ruiz Fajardo explained that Flow’s attorneys’ fees and costs
18
     would assist the Court in making its reasonableness determination. Nevertheless, DLA Piper
19
     has refused to comply with the subpoena. Attached hereto as Exhibit 8 is a true and correct
20
     copy of the subpoena and requests for production sent to DLA Piper and Flow as well as DLA
21
     Piper’s response.
22
                23.         Ruiz Fajardo retained two expert witnesses in this matter. Dieter Tischler, Ruiz
23
     Fajardo’s liability expert, charged $300 per hour. Mr. Tischler charged Ruiz Fajardo a total of
24

25

                                                                               Betts
     DECLARATION OF JAMES D. NELSON                                            Patterson
     IN SUPPORT MOTION FOR                                                     Mines
                                                            -5-                One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                 Suite 1400
                                                                               701 Pike Street
     (2:16-CV-01902-RAJ)                                                       Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 6 of 11




 1
     $58,236.36 in connection with his services in this matter. Attached hereto as Exhibit 9 are true
 2
     and correct copies of the invoices submitted by Mr. Tischler.
 3
                24.         David Solis, Ruiz Fajardo’s damages expert, charged Ruiz Fajardo $300 per
 4
     hour. Mr. Solis charged Ruiz Fajardo a total of $37,537.50 in connection with his services in
 5
     this matter. Attached hereto as Exhibit 10 are true and correct copies of the invoices submitted
 6
     by Mr. Solis.
 7
                25.         The amount spent on expert witness services was reasonable and comparable to,
 8
     if not lower than, the amount charged by experts in these fields. For example, Flow also
 9
     retained both a liability and a damages expert. Both Ruiz Fajardo’s and Flow’s experts created
10
     an initial report and a supplemental report following the conclusion of depositions.
11
                26.         Flow’s liability expert, Richard Fincher, also charged $300 per hour for his
12
     services in this matter. Although Flow and DLA Piper have refused to reveal the total amount
13
     charged by Mr. Fincher, it is evident that Mr. Fincher spent a significant amount of time on this
14
     matter. Mr. Fincher attended all three depositions of Dieter Tischler (at first in person and then
15
     remotely), as well as every day of trial, including jury selection. Mr. Fincher testified that all
16
     of the issues with the Flow waterjet cutting machine were caused by the poor training and
17
     maintenance of Ruiz Fajardo employees—testimony that the jury necessarily rejected by
18
     finding against Flow on all of these issues.
19
                27.         Flow’s damages expert, Lorraine Barrick, charged $360 per hour for her
20
     services in this matter. Although Flow has refused to reveal how much time Ms. Barrick spent
21
     on this matter, her hourly rate exceeded that of Ruiz Fajardo’s damages expert by $60 per hour.
22
                28.         As the Court is aware, Flow disputed that it had breached the contractual
23
     warranty in this matter, disputed that Ruiz Fajardo notified Flow of the breach in a reasonable
24
     time, disputed that the contractual limited repair or replace remedy failed of its essential
25

                                                                             Betts
     DECLARATION OF JAMES D. NELSON                                          Patterson
     IN SUPPORT MOTION FOR                                                   Mines
                                                           -6-               One Convention Place
     ATTORNEYS’ FEES AND COSTS                                               Suite 1400
                                                                             701 Pike Street
     (2:16-CV-01902-RAJ)                                                     Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 7 of 11




 1
     purpose, disputed that Flow’s breach proximately caused damage to Ruiz Fajardo, disputed that
 2
     Ruiz Fajardo was damaged at all, and argued that Ruiz Fajardo had failed to mitigate damages.
 3
     The jury found in favor of Ruiz Fajardo and against Flow on all of these issues, awarding Ruiz
 4
     Fajardo $437,830.00 in damages. Ruiz Fajardo is unequivocally the prevailing party.
 5
                29.         The fees and costs sought by Ruiz Fajardo do not include fees and costs incurred
 6
     pursuing legal theories or motions that were either unsuccessful or ultimately abandoned. For
 7
     example, Ruiz Fajardo originally pursued revocation as one legal theory in this matter. The
 8
     Court ultimately ruled that a theory of revocation fails as a matter of law. Although the time
 9
     spent pursuing the theory of revocation is partially intertwined with the overarching claim of
10
     breach of contract, Ruiz Fajardo has identified those time entries in which a theory of
11
     revocation was researched or briefed and has removed that time from its request. Similarly,
12
     Ruiz Fajardo considered moving for summary judgment on liability. Ruiz Fajardo ultimately
13
     declined to move for summary judgment and, accordingly, has removed that time from its fee
14
     request. The time entries that were removed have been marked in the margins of Exhibit 6.
15
                30.         Ruiz Fajardo has endeavored to keep litigation expenses at a minimum. For
16
     example, Ruiz Fajardo noted only three depositions and elected to forego taking the depositions
17
     of Flow’s expert witnesses.            Rather than sending an attorney to Colombia to defend the
18
     depositions noted by Flow, Ruiz Fajardo utilized Miguel Ocampo, its local attorney, to assist in
19
     defending those depositions. Ruiz Fajardo also relied on its local attorney to assist with
20
     translating, producing, and reviewing documents, as well as representing it in March and July
21
     of 2017 when Flow renewed its attempts to fix the machine. Similarly, Ruiz Fajardo did not
22
     send an attorney to Miami, Florida to depose Flow’s Rule 30(b)(6) deponents—instead, Ruiz
23
     Fajardo utilized video technology to conduct those depositions.
24

25

                                                                               Betts
     DECLARATION OF JAMES D. NELSON                                            Patterson
     IN SUPPORT MOTION FOR                                                     Mines
                                                            -7-                One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                 Suite 1400
                                                                               701 Pike Street
     (2:16-CV-01902-RAJ)                                                       Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 8 of 11




 1
                31.         Conversely, Flow deposed six witnesses. Flow even deposed Ruiz Fajardo’s
 2
     liability expert, Dieter Tischler, three separate times.        Flow sent one of its Seattle-based
 3
     attorneys to Miami, Florida, to defend two depositions rather than utilizing a local attorney.
 4
     The lengthy deposition process, of which Flow bears majority responsibility, resulted in higher
 5
     attorney fees and costs.
 6
                32.         Ruiz Fajardo has incurred significant legal fees throughout this litigation
 7
     stemming from Flow’s refusal to comply with litigation deadlines.                For example, Flow
 8
     unilaterally canceled all depositions in this case on May 5, 2018, long after the depositions had
 9
     been noted and after Ruiz Fajardo’s counsel had prepared for those depositions. Similarly,
10
     Flow refused to comply with the May 7, 2018 deadline for responding to Ruiz Fajardo’s first
11
     set of interrogatories and requests for production. Instead, Flow provided non-substantive
12
     “preliminary” responses and, on May 11, produced a very limited set of documents that
13
     consisted largely of various manuals. Flow did not produce any substantive documents or
14
     responses until after the parties’ pretrial statements were due. Flow’s refusal to comply with
15
     litigation deadlines had the effect of driving up the costs associated with litigation.
16
                33.         In addition to driving up costs, Flow’s refusal to comply with litigation
17
     deadlines had the dual effect of ensuring that Flow was unprepared to proceed with trial by the
18
     time that the parties’ pretrial statements were due. Flow never served a pretrial statement and
19
     demanded that Ruiz Fajardo stipulate to a trial continuance. Ruiz Fajardo, however, had
20
     complied with all litigation deadlines and was prepared to proceed with trial—despite not
21
     receiving any substantive discovery from Flow. Flow moved the Court for a continuance and
22
     Ruiz Fajardo filed a motion in opposition. Dkt. 18-24. The Court ultimately granted Flow’s
23
     motion for a continuance. Dkt. 29.
24

25

                                                                           Betts
     DECLARATION OF JAMES D. NELSON                                        Patterson
     IN SUPPORT MOTION FOR                                                 Mines
                                                          -8-              One Convention Place
     ATTORNEYS’ FEES AND COSTS                                             Suite 1400
                                                                           701 Pike Street
     (2:16-CV-01902-RAJ)                                                   Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                 Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 9 of 11




 1
                34.         Ruiz Fajardo believed that this matter could be settled from the time that it first
 2
     sent a demand letter to Flow. Unfortunately, Flow was unwilling to seriously negotiate with
 3
     Ruiz Fajardo to resolve this matter. Flow made no attempt to settle this matter until March
 4
     2018. Even then, however, Flow offered Ruiz Fajardo only a fraction of the $437,830.00 that
 5
     Ruiz Fajardo ultimately recovered at trial. The jury awarded Ruiz Fajardo over five times more
 6
     than Flow’s offer, establishing that Ruiz Fajardo was more than reasonable in rejecting Flow’s
 7
     settlement proposal.
 8
                35.         Ruiz Fajardo incurred a total of $654,427.50 in attorneys’ fees for the period
 9
     beginning on May 10, 2016 and ending on February 7, 2019. Of this total, Ruiz Fajardo asks
10
     this Court to award it the sum of $650,301.25.
11
                36.         Ruiz Fajardo incurred a total of $74,731.58 in costs for the period beginning on
12
     May 10, 2016 and ending on February 7, 2019. Of this total, Ruiz Fajardo asks this Court to
13
     award it the sum of $74,198.68. This amount represents the total amount of costs, minus
14
     statutory costs submitted in the Bill of Costs.
15
                37.         Ruiz Fajardo incurred a total of $19,902.50 in supplemental attorneys’ fees for
16
     the period beginning on February 8, 2019 and ending on February 20, 2019.                                    These
17
     supplemental fees were incurred as a result of filing this fee and cost petition. These fees cover
18
     tasks such as corresponding with opposing counsel, serving a subpoena and requests for
19
     production, drafting declarations, redacting and editing invoices, conferring with opposing
20
     counsel, and gathering all necessary documents for the petition. Ruiz Fajardo asks this Court to
21
     award it the sum of $19,902.50 in supplemental attorneys’ fees.
22
                38.         In total, Ruiz Fajardo asks this Court to award it $670,203.75 in attorney fees
23
     and $74,198.68 in costs.
24

25

                                                                                 Betts
     DECLARATION OF JAMES D. NELSON                                              Patterson
     IN SUPPORT MOTION FOR                                                       Mines
                                                             -9-                 One Convention Place
     ATTORNEYS’ FEES AND COSTS                                                   Suite 1400
                                                                                 701 Pike Street
     (2:16-CV-01902-RAJ)                                                         Seattle, Washington 98101-3927
                                                                                 (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 10 of 11




 1
                I declare under penalty of perjury under the laws of the State of Washington that the
 2
     foregoing is true and correct.
 3
                DATED this 21st day of February, 2019, at Seattle, Washington.
 4

 5                                                  /s James D. Nelson
                                                    James D. Nelson
 6

 7                                                  Betts, Patterson & Mines, P.S.
                                                    One Convention Place, Suite 1400
 8                                                  701 Pike Street
                                                    Seattle, WA 98101-3927
 9                                                  Telephone: (206) 292-9988
                                                    Facsimile: (206) 343-7053
10
                                                    E-mail: jnelson@bpmlaw.com
11                                                  Attorney for Plaintiff

12

13

14

15

16

17

18
19

20

21

22

23

24

25

                                                                         Betts
     DECLARATION OF JAMES D. NELSON                                      Patterson
     IN SUPPORT MOTION FOR                                               Mines
                                                      - 10 -             One Convention Place
     ATTORNEYS’ FEES AND COSTS                                           Suite 1400
                                                                         701 Pike Street
     (2:16-CV-01902-RAJ)                                                 Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1367718.docx/022119 1746/8404-0001
                Case 2:16-cv-01902-RAJ Document 85 Filed 02/21/19 Page 11 of 11




 1
                                            CERTIFICATE OF SERVICE
 2
                I, Shane Kangas, hereby certify that on February 21, 2019, I electronically filed the
 3
     following:
 4
                           Declaration of James D. Nelson in Support of Ruiz Fajardo’s Motion for
 5                          Attorneys’ Fees and Costs; and
 6                         Certificate of Service.
 7
     with the Court using the CM/ECF system which will send notification of such filing to the
 8
     following:
 9
     Counsel for Defendant Flow International Corporation
10   Andrew Escobar
11   Jeffrey DeGroot
     DLA Piper LLP
12   701 5th Ave Ste 7000
     Seattle, WA 98104-7044
13

14              DATED this 21st day of February 2019.
15
                                                              BETTS, PATTERSON & MINES P.S.
16

17                                                            /s Shane Kangas
                                                              Shane Kangas
18
19

20

21

22

23

24

25

                                                                            Betts
     DECLARATION OF JAMES D. NELSON                                         Patterson
     IN SUPPORT MOTION FOR                                                  Mines
                                                         - 11 -             One Convention Place
     ATTORNEYS’ FEES AND COSTS                                              Suite 1400
                                                                            701 Pike Street
     (2:16-CV-01902-RAJ)                                                    Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1367718.docx/022119 1746/8404-0001
